In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00138-CV

DIANA JO FLETCHER AND GARY                  §    On Appeal from the 78th District Court
WHITAKER, INDEPENDENT
EXECUTORS OF THE ESTATE OF
TORCHY BOB WHITAKER, DECEASED,              §    of Wichita County (183,750-B)
Appellants

                                            §    October 11, 2018
V.

GENEVA MAE WHITAKER, Appellee               §    Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. We affirm the trial court’s judgment.

      We tax appellate costs jointly and severally against appellants Diana Jo Fletcher

and Gary Whitaker, Independent Executors of the Estate of Torchy Bob Whitaker,

Deceased.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr